PILED
OCT 21 2019 7

U.S. BANKRUPTCY COURT

UNITED STATES BANKRUPTCY COURT SANTA ROSA, CA

NORTHERN DISTRICT OF CALIFORNIA

In re: THORAC BER DY Ray ALTE Cc Case No.: 1a _ OT) ¥ . PLE

Debtor(s) /

CREDITOR MATRIX COVER SHEET
I declare that-the attached Creditor Mailing Matrix, consisting of sheets, contains the

correct, complete and current names and addresses of all priority, secured and unsecured creditors listed
in debtor's filing and that this matrix conforms with the Clerk’s promulgated requirements.

DATED: 1o / 20/ iS

Cc

 
 
  

Lh lithe

 

 
 

Case: 19-10778 Doc#5 Filed: 10/21/19 Entered: 10/21/19 11:47:08 Page 1 of 2

 
CREDITORS

ist position lien:

FJM Private Mortgage Fund, LLC
1372 N McDowell Blvd, Suite D
Petaluma, CA 94954

Loan Number PMF-0071744

Original loan amount: 2,437,500
Current pay-off demand: TBD (around 2.67M)

Unsecured Debt:
Compass Concierge, LLC
4615 N Park Ave

Chevy Chase, MD 20815
Project Number 214

Loan amount 68.,083.83
Unsecured Debt:

Meridith Baer Home

4100 Ardmore Ave

South Gate, CA 90280
Outstanding balance: 2,096

Plus their staging furniture is currently at the house, valued at 150K

Unsecured Debt:
.. Ruedas Construction
Address TBD

Loan amount: TBD (roughly 30K)

Case: 19-10778 Doc#5 Filed: 10/21/19 Entered: 10/21/19 11:47:08 Page 2 of 2

 
